SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CSN POSTS RECORD NET REVENUE OF R$8.1 BILLION IN 1H11 São Paulo, August 2, 2011 Companhia Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces today its consolidated results for the second quarter of 2011 (2Q11), which are presented in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and with Brazilian accounting practices, which are fully convergent with international accounting norms, issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. Comments on this release relate to the consolidated results of the Company and comparisons refer to the first quarter of 2011 (1Q11) and the second quarter of 2010 (2Q10), unless otherwise stated. The Real/U.S. Dollar exchange rate on June 30, 2011 was R$1.561. Net revenue totaled R$8.1 billion in 1H11, 15% more than in 1H10 and a new Company record, and R$4.3 billion in 2Q11, 14% up quarter-on-quarter and also a new record; Gross profit reached R$1.8 billion in 2Q11, 18% higher than in 1Q11; Adjusted EBITDA amounted to R$1.8 billion in 2Q11, a 16% improvement over the R$1.5 billion recorded in 1Q11, and R$3.3 billion in 1H11, 7% up on the R$3.1 billion posted in the first six months of 2010; The adjusted EBITDA margin stood at 41% in the second quarter, higher than in 1Q11; Consolidated net income amounted to R$1.1 billion in 2Q11, 85% more than in the previous three months, and R$1.8 billion in 1H11, 32% higher than in the same period last year; Net revenue from mining reached the record figure of R$2.7 billion in 1H11, 110% up on 1H10, due to an iron ore sales volume of 13.3 million tonnes, also a record; Consolidated steel product sales volume in the domestic market, where margins are historically higher, accounted for 86% of total sales volume in 2Q11; CSN is a highly liquid company, with a cash position of R$11.7 billion. At the close of 2Q11 •
